Exhibit 10.2
PEPSICO PERFORMANCE-BASED LONG-TERM INCENTIVE AWARD
STOCK OPTION / RESTRICTED STOCK UNITS TERMS AND CONDITIONS
     These Terms and Conditions, along with the PepsiCo Performance-Based
Long-Term Incentive Award Summary (the “Award Summary”) delivered herewith and
signed by the individual named on the Award Summary (the “Participant”) shall
constitute an Agreement made as of the Grant Date (as indicated on the Award
Summary), by and between PepsiCo, Inc., a North Carolina corporation having its
principal office at 700 Anderson Hill Road, Purchase, New York 10577 (“PepsiCo,”
and with its divisions and direct and indirect subsidiaries, the “Company”), and
the Participant.
WITNESSETH:
     WHEREAS, the Board of Directors and shareholders of PepsiCo have approved
the PepsiCo, Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the purposes
and subject to the provisions set forth in the Plan; and
     WHEREAS, pursuant to the authority granted to it in the Plan, the
Compensation Committee of the Board of Directors of PepsiCo (the “Committee”),
by resolution duly adopted at a meeting held on or prior to the Grant Date,
authorized the grant to the Participant of the stock options and restricted
stock units set forth on the Award Summary; and
     WHEREAS, awards granted under the Plan are to be evidenced by an Agreement
in such form and containing such terms and conditions as the Committee shall
determine;
     NOW, THEREFORE, it is mutually agreed as follows:
     A. Terms and Conditions Applicable to Stock Options. These terms and
conditions shall apply with respect to the stock options granted to the
Participant as indicated on the Award Summary.
          1. Grant. In consideration of the Participant remaining in the employ
of the Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo
hereby grants to the Participant, on the terms and conditions set forth herein,
the right and option to purchase the number of shares of PepsiCo Common Stock,
par value $.0167 per share, indicated on the Award Summary, at the
Grant/Exercise Price per share indicated on the Award Summary (the “Option
Exercise Price”), which was the Fair Market Value (as defined below) of PepsiCo
Common Stock on the Grant Date, rounded up to the nearest one-fourth. The right
to purchase each such share is referred to herein as an “Option.” All Options
granted hereunder shall be “Non-Qualified Stock Options” as defined in the Plan.
          2. Vesting and Exercisability. Subject to the terms and conditions set
forth herein, the Options shall become fully vested on the vesting date set
forth in the Award Summary (the “Vesting Date”) and shall be exercisable from
the Vesting Date through the expiration date set forth in the Award Summary (the
“Expiration Date”). Options may vest only while the Participant is actively
employed by the Company. Once vested and exercisable, and until terminated, all
or any portion of the Options may be exercised from time to time and at any time
under procedures that the Committee or its delegate shall establish from time to
time, including, without limitation,

1



--------------------------------------------------------------------------------



 



procedures regarding the frequency of exercise and the minimum number of Options
which may be exercised at any time.
          3. Exercise Procedure. Subject to terms and conditions set forth
herein, Options may be exercised by giving written notice of exercise to PepsiCo
in the manner specified from time to time by PepsiCo. The aggregate Option
Exercise Price for the shares being purchased, together with any amount which
the Company may be required to withhold upon such exercise in respect of
applicable foreign, federal (including FICA), state and local taxes, must be
paid in full at the time of issuance of such shares.
          4. Effect of Termination of Employment, Death, Retirement and Total
Disability.
               (a) Termination of Employment. Options may vest only while the
Participant is actively employed by the Company. Thus, no vesting shall occur
following the termination of the Participant’s active employment with the
Company, and all unvested Options shall automatically be forfeited and cancelled
upon the date that the Participant’s active employment with the Company
terminates. Only vested Options may be exercised. Subject to subparagraphs 4(b),
4(c) and 4(d), vested Options shall be exercisable until, and shall
automatically be forfeited and cancelled upon, the earlier of the Expiration
Date and the date that is the last trading day on the New York Stock Exchange
during the 90-calendar day period after the date the Participant’s employment
with the Company terminates. It is intended that an authorized severance leave
of absence may extend employment for purposes of determining the period when
vested Options may be exercised. However, an authorized severance leave of
absence will not be treated as active employment, and, as a result, vesting of
unvested Options will not be extended by any such period.
               (b) Retirement Prior to Age 62. If the Participant’s employment
terminates prior to the Vesting Date, by reason of the Participant’s Retirement
(as defined below) prior to attaining at least age 62, then: (i) a portion of
the Options shall vest on the Participant’s last day of active employment with
the Company, with such portion determined in proportion to the Participant’s
active service (measured in calendar days) during the period commencing on the
Grant Date and ending on the Vesting Date (the “Vesting Period”); (ii) the
Options shall continue to become exercisable in accordance with Paragraph A.2 of
this Agreement, with no change in the earliest date of exercise as a result of
the vesting provided by this subparagraph 4(b); and (iii) the Options may be
exercised by the Participant prior to the Expiration Date in accordance with
this Agreement.
               (c) Death, Total Disability, or Retirement on or After Age 62. If
the Participant’s employment terminates by reason of the Participant’s death,
Total Disability (as defined below), or Retirement after attaining at least age
62, then: (i) the Options shall become fully vested on the Participant’s last
day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability); (ii) the Options
shall continue to become exercisable in accordance with Paragraph A.2 of this
Agreement, with no change in the earliest date of exercise as a result of the
vesting provided by this subparagraph 4(c); and (iii) the Options may be
exercised by the Participant’s legal representative (or any person to whom the
Options may be transferred by will or the applicable laws of descent and
distribution), in the event of death, or the Participant, in the event of
Retirement or Total Disability, prior to the Expiration Date in accordance with
this Agreement.

2



--------------------------------------------------------------------------------



 



               (d) Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, the Options shall continue to vest and to become exercisable after such
transfer and shall remain outstanding and be exercisable in accordance with this
Agreement by treating the Participant’s employment with the Related Entity as
employment with the Company for purposes of this Agreement.
          5. Buy-Out of Option Gains. Except as provided in Paragraph D.2, at
any time after any Option becomes exercisable, the Committee shall have the
right, in its sole discretion and without the consent of the Participant, to
cancel such Option and to cause PepsiCo to pay to the Participant the excess of
the Fair Market Value of the shares of Common Stock covered by such Option over
the Option Exercise Price of such Option as of the date the Committee provides
written notice (the “Buy Out Notice”) of its intention to exercise such right.
Payments of such buy out amounts pursuant to this provision shall be effected by
PepsiCo as promptly as possible after the date of the Buy Out Notice and shall
be made in shares of Common Stock. The number of shares shall be the greatest
number of whole shares determined by dividing the amount of the payment to be
made by the Fair Market Value of a share of Common Stock at the date of the Buy
Out Notice. Payments of any such buy out amounts shall be made net of the
minimum applicable foreign, federal (including FICA), state and local
withholding taxes, if any.
          6. No Rights as Shareholder. The Participant shall have no rights as a
holder of PepsiCo Common Stock with respect to the Options granted hereunder
unless and until such Options are exercised and the shares have been registered
in the Participant’s name as owner.
     B. Terms and Conditions Applicable to Restricted Stock Units. These terms
and conditions shall apply with respect to the restricted stock units granted to
the Participant as indicated on the Award Summary.
          1. Grant. In consideration of the Participant remaining in the employ
of the Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo
hereby grants to the Participant, on the terms and conditions set forth herein,
the target number of restricted stock units indicated on the Award Summary (the
“Restricted Stock Units”). All Restricted Stock Units granted hereunder are
intended to be Performance Awards (as defined in the Plan) that satisfy the
conditions for the Performance Based Exception (as defined in the Plan) under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
          2. Payment. Subject to Paragraphs B.3 and B.4 below, the Restricted
Stock Units earned in accordance with Paragraph B.3 shall vest on the Vesting
Date and be paid as soon as practicable after such date (the “Payment Date”).
Restricted Stock Units that become earned and payable shall be settled in shares
of PepsiCo Common Stock with the Participant receiving one share of PepsiCo
Common Stock for each Restricted Stock Unit earned. No fractional shares shall
be delivered under this Agreement, and so any fractional share that may be
payable shall be rounded to the nearest whole share. Any amount that the Company
may be required to withhold upon the settlement of Restricted Stock Units and/or
the payment of dividend equivalents (see Paragraph B.5 below) in respect of
applicable foreign, federal (including FICA), state and local taxes, must be
paid in full at the time of the issuance of shares or payment of cash. Unless
the Participant makes other arrangements to satisfy this withholding obligation
in accordance with procedures approved by the Company in its discretion, the
Company will withhold shares to satisfy the required withholding obligation
related to the settlement of Restricted Stock Units.

3



--------------------------------------------------------------------------------



 



          3. Earning and Forfeiture of Restricted Stock Units. The Participant
can earn between 0% and 125% of the target number of Restricted Stock Units
granted hereunder. The number of Restricted Stock Units that are earned and
payable shall be determined based on the achievement of performance targets. Any
Restricted Stock Units that are not earned in accordance with this Paragraph B.3
shall be forfeited and cancelled. Subject to the terms and conditions set forth
herein, the Restricted Stock Units shall be earned as follows:
               (a) One-third of the Restricted Stock Units shall be earned based
on the achievement of specific 2009 performance targets. The specific
performance targets and the percentage, between 0% and 125%, of the one-third of
the target number of Restricted Stock Units that shall be earned based on the
percent achievement of such performance targets shall be established by the
Committee and communicated to the Participant in the first ninety (90) days of
2009.
               (b) One-third of the Restricted Stock Units shall be earned based
on the achievement of specific 2010 performance targets. The specific
performance targets and the percentage, between 0% and 125%, of the one-third of
the target number of Restricted Stock Units that shall be earned based on the
percent achievement of such performance targets shall be established by the
Committee and communicated to the Participant in the first ninety (90) days of
2010.
               (c) One-third of the Restricted Stock Units shall be earned based
on the achievement of specific 2011 performance targets. The specific
performance targets and the percentage, between 0% and 125%, of the one-third of
the target number of Restricted Stock Units that shall be earned based on the
percent achievement of such performance targets shall be established by the
Committee and communicated to the Participant in the first ninety (90) days of
2011.
               (d) Notwithstanding the achievement of any performance targets
established under Paragraphs B.3(a), (b) and (c) above, the Committee has the
discretion to reduce the number of Restricted Stock Units paid. In the case of a
Participant’s death or Total Disability (as defined below), the Committee’s
right to exercise this discretion shall expire with respect to each one-third of
the Restricted Stock Units at the later of: (i) the Participant’s death or Total
Disability (whichever applies), or (ii) the date the Committee certifies the
results for the specific performance targets that relate to such one-third of
the Restricted Stock Units, which certification shall occur within 60 days of
the end of the related performance year. In all other cases, the Committee’s
right to exercise this discretion with respect to all of the Restricted Stock
Units earned shall continue until the date on which the Restricted Stock Units
are paid to the Participant. Except in the case of death or Total Disability,
the Restricted Stock Units for which a Participant has satisfied the performance
criteria will be payable in one payment on the Payment Date.
          4. Effect of Termination of Employment, Death, Retirement and Total
Disability.
               (a) Termination of Employment. Restricted Stock Units may vest
and become payable only while the Participant is actively employed by the
Company. Thus, vesting ceases upon the termination of the Participant’s active
employment with the Company. Subject to subparagraphs 4(b), 4(c) and 4(d), all
unvested Restricted Stock Units shall automatically be forfeited and canceled
upon the date that the Participant’s active employment with the Company
terminates regardless of whether any such Restricted Stock Units have previously
been earned in accordance with Paragraph B.3 above. An authorized severance
leave of absence will not be treated as active employment, and, as a result, the
vesting of Restricted Stock Units will not be extended by any such period.

4



--------------------------------------------------------------------------------



 



               (b) Retirement Prior to Age 62. If the Participant’s employment
terminates prior to the Vesting Date, by reason of the Participant’s Retirement
(as defined below) prior to attaining at least age 62, then a whole number of
the target Restricted Stock Units granted hereunder shall vest on the
Participant’s last day of active employment with the Company, with such number
determined in proportion to the Participant’s active service (measured in
calendar days) during the Vesting Period. All Restricted Stock Units that vest
in accordance with the foregoing sentence shall remain subject to the earning
and forfeiture provisions of Paragraphs B.2 and B.3 with subparagraphs 3(a),
3(b) or 3(c) of Paragraph B.3 each being applied to one-third of the Restricted
Stock Units that vest in accordance with the foregoing sentence. For purposes of
illustrating this subparagraph 4(b), if the Participant’s active employment ends
at the time half the Vesting Period has elapsed, one-half of the target
Restricted Stock Units granted hereunder will vest pursuant to this subparagraph
4(b), equal thirds of which will be subject to the earning and forfeiture
provisions established pursuant to subparagraphs 3(a), 3(b) and 3(c) of
Paragraph B.3, and all of which shall be subject to subparagraph 3(d) of
Paragraph B.3.
               (c) Death, Total Disability, or Retirement on or After Age 62. If
the Participant’s employment terminates by reason of the Participant’s death,
Total Disability (as defined below), or Retirement after attaining at least age
62, then the Restricted Stock Units granted hereunder shall become fully vested
on the Participant’s last day of active employment with the Company (which, for
purposes of Total Disability, means the effective date of Total Disability). All
such vested Restricted Stock Units shall remain subject to the earning and
forfeiture provisions of Paragraphs B.2 and B.3, except that in the case of
death or Total Disability payment of each one-third of the Restricted Stock
Units granted hereunder will be made within fourteen (14) days after the
Committee’s right to exercise discretion with respect to such one-third expires
in accordance with Paragraph B.3(d).
               (d) Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, the Restricted Stock Units shall continue to vest (and their time of
payment shall be determined) after such transfer by treating the Participant’s
employment with the Related Entity as employment with the Company for purposes
of this Agreement. All such Restricted Stock Units shall remain subject to the
earning and forfeiture provisions of Paragraphs B.2 and B.3.
          5. Dividend Equivalents. During the Vesting Period, the Participant
shall accumulate dividend equivalents with respect to the Restricted Stock
Units, which dividend equivalents shall be paid in cash (without interest) to
the Participant only if and when the applicable Restricted Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually paid
with respect to PepsiCo Common Stock during the Vesting Period while (and to the
extent) the Restricted Stock Units remain outstanding and unpaid. For purposes
of determining the dividend equivalents accumulated under this Paragraph B.5,
any Restricted Stock Units that become payable hereunder shall be considered to
have been outstanding from the Grant Date.
          6. No Rights as Shareholder. The Participant shall have no rights as a
holder of PepsiCo Common Stock with respect to the Restricted Stock Units
granted hereunder unless and until such Restricted Stock Units have been settled
in shares of Common Stock that have been registered in the Participant’s name as
owner.

5



--------------------------------------------------------------------------------



 



     C. Prohibited Conduct.
          In consideration of the Company disclosing and providing access to
Confidential Information, as more fully described in Paragraph C.2 below, after
the date hereof, the grant by the Company of the Options and Restricted Stock
Units, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Participant and the Company, intending to be
legally bound, hereby agree as follows.
          1. Non-Competition and Non-Solicitation. The Participant hereby
covenants and agrees that at all times during his or her employment with the
Company and for a period of twelve months after the termination of the
Participant’s employment with the Company for any reason whatsoever (including a
termination due to the Participant’s Retirement or Total Disability), he or she
will not, without the prior written consent of PepsiCo’s chief personnel officer
or chief legal officer, either directly or indirectly, for himself/herself or on
behalf of or in conjunction with any other person, partnership, corporation or
other entity, engage in any activities prohibited in the following Paragraphs
C.1(a) through (c):
               (a) The Participant shall not, in any country in which the
Company operates, accept any employment, assignment, position or responsibility,
or provide services in any capacity or acquire any ownership interest which
involves the Participant’s Participation in an entity that markets, sells,
distributes or produces Covered Products, unless such entity makes retail sales
or consumes Covered Products without in any way competing with the Company;
               (b) With respect to Covered Products, the Participant shall not
directly or indirectly solicit for competitive business purposes any customer or
Prospective Customer of the Company called on, serviced by, or contacted by the
Participant in any capacity during his or her employment; or
               (c) The Participant shall not in any way, directly or indirectly
(including through someone else acting on the Participant’s recommendation,
suggestion, identification or advice), solicit any Company employee to leave the
Company’s employment or to accept any position with any other entity.
          2. Non-Disclosure. In order to assist the Participant with his or her
duties, the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company which might be of any value to
a competitor of the Company, or which might cause any economic loss or
substantial embarrassment to the Company or its customers, bottlers,
distributors or suppliers if used or disclosed. Examples of such Confidential
Information include, without limitation, non-public information about the
Company’s customers, suppliers, distributors and potential acquisition targets;
its business operations, structure and methods of operation; its product lines,
formulae and pricing; its processes, machines and inventions; its research and
know-how; its production techniques; its financial data; its advertising and
promotional ideas and strategy; information maintained in its computer systems;
devices, processes, compilations of information and records; and its plans and
strategies. The Participant agrees that such Confidential Information remains
confidential even if committed to the Participant’s memory. The Participant
agrees, during the term of his or her employment and at all

6



--------------------------------------------------------------------------------



 



times thereafter, not to use, divulge, or furnish or make accessible to any
third party, company, corporation or other organization (including but not
limited to, customers, competitors, or governmental agencies), without the
Company’s prior written consent, any Confidential Information of the Company,
except as necessary in his or her position with the Company.
          3. Return of Confidential Information and Company Property. The
Participant agrees that whenever the Participant’s employment with the Company
ends for any reason, (a) all documents containing or referring to the Company’s
Confidential Information as may be in the Participant’s possession, or over
which the Participant may have control, and all other property of the Company
provided to the Participant by the Company during the course of the
Participant’s employment with the Company will be returned by the Participant to
the Company immediately, with no request being required; and (b) all Company
computer and computer-related equipment and software, and all Company property,
files, records, documents, drawings, specifications, lists, equipment, and
similar items relating to the business of the Company, whether prepared by the
Participant or otherwise, coming into the Participant’s possession or control
during the course of his employment shall remain the exclusive property of the
Company, and shall be delivered by the Participant to the Company immediately,
with no request being required.
          4. Misconduct. The Participant shall not engage in any of the
following acts that are considered to be contrary to the Company’s best
interests during the term of his or her employment with the Company:
(a) violating the Company’s Code of Conduct, Insider Trading Policy or any other
written policies of the Company, (b) unlawfully trading in the securities of
PepsiCo or of any other company based on information gained as a result of his
or her employment with the Company, or (c) engaging in any activity which
constitutes gross misconduct.
          5. Reasonableness of Provisions. The Participant agrees that: (a) the
terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Paragraph C are ancillary or a part of; (b) the consideration provided by the
Company under this Agreement is not illusory; (c) the restrictions contained in
this Paragraph C are necessary and reasonable for the protection of the
legitimate business interests and goodwill of the Company; and (d) the
consideration given by the Company under this Agreement, including, without
limitation, the provision by the Company of Confidential Information to the
Participant, gives rise to the Company’s interest in the covenants set forth in
this Paragraph C.
          6. Repayment and Forfeiture. The Participant specifically recognizes
and affirms that each of the covenants contained in Paragraphs C.1 through C.4
of this Agreement is a material and important term of this Agreement which has
induced the Company to provide for the award of the Options and/or Restricted
Stock Units granted hereunder, the disclosure of Confidential Information
referenced herein, and the other promises made by the Company herein. The
Participant further agrees that in the event that (i) the Company determines
that the Participant has breached any term of Paragraphs C.1 through C.4 or
(ii) all or any part of Paragraph C is held or found invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction in an action
between the Participant and the Company, in addition to any other remedies at
law or in equity the Company may have available to it, the Company may in its
sole discretion:
               (a) Cancel any unexercised Options or unpaid Restricted Stock
Units granted hereunder;

7



--------------------------------------------------------------------------------



 



               (b) Require the Participant to pay to the Company all gains
realized from the exercise of any Options granted hereunder; and/or
               (c) Require the Participant to pay to the Company the value
(determined as of the Payment Date) of any Restricted Stock Units granted
hereunder that have been paid out.
          7. Equitable Relief. In the event the Company determines that the
Participant has breached or attempted or threatened to breach any term of
Paragraph C, in addition to any other remedies at law or in equity the Company
may have available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or
(c) posting any bond with respect thereto) against the Participant prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.
          8. Extension of Restrictive Period. The Participant agrees that the
period during which the covenants contained in this Paragraph C shall be
effective shall be computed by excluding from such computation any time during
which the Participant is in violation of any provision of Paragraph C.
          9. Acknowledgments. The Company and the Participant agree that it was
their intent to enter into a valid and enforceable agreement. The Participant
and the Company thereby acknowledge the reasonableness of the restrictions set
forth in Paragraph C, including the reasonableness of the geographic area,
duration as to time and scope of activity restrained. The Participant further
acknowledges that his or her skills are such that he or she can be gainfully
employed in noncompetitive employment and that the agreement not to compete will
not prevent him or her from earning a living. The Participant agrees that if any
covenant contained in Paragraph C of this Agreement is found by a court of
competent jurisdiction to contain limitations as to time, geographical area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.
          10. Provisions Independent. The covenants on the part of the
Participant in this Paragraph C shall be construed as an agreement independent
of any other agreement, including any employee benefit agreement, and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of the Participant against the Company, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of such covenants.
          11. Notification of Subsequent Employer. The Participant agrees that
the Company may notify any person or entity employing the Participant or
evidencing an intention of employing the Participant of the existence and
provisions of this Agreement.
          12. Transfers to a Related Entity. In the event the Participant
transfers to a Related Entity (as defined below) as a result of actions by
PepsiCo, any reference to “Company” in this Paragraph C shall be deemed to refer
to such Related Entity in addition to the Company.

8



--------------------------------------------------------------------------------



 



     D. Additional Terms and Conditions.
          1. Adjustment for Change in Common Stock. In the event of any change
in the outstanding shares of PepsiCo Common Stock by reason of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination or exchange of shares, spin-off or other similar corporate change,
(a) the number and type of shares which the Participant may purchase pursuant to
the Options and the Option Exercise Price at which the Participant may purchase
such shares shall be adjusted, and (b) the number and type of shares to which
the Restricted Stock Units held by the Participant relate shall be adjusted, in
the case of (a) and (b), as may be, and to such extent (if any), determined to
be appropriate and equitable by the Committee.
          2. Effect of Change in Control. In the event of a Change in Control
(as defined in the Plan), the following provisions shall apply:
               (a) If the successor corporation (or affiliate thereto)
(1) assumes the outstanding Options and Restricted Stock Units granted hereunder
or (2) replaces the outstanding Options and Restricted Stock Units with equity
awards that preserve the existing value of such Options and Restricted Stock
Units at the time of the Change in Control and provide for subsequent payout in
accordance with a vesting schedule and performance targets, as applicable, that
are the same or more favorable to the Participant than the vesting schedule and
performance targets applicable to such Options and Restricted Stock Units, then
the outstanding Options and Restricted Stock Units or such substitutes thereof
shall remain outstanding and be governed by their respective terms and the
provisions of the Plan, subject to Paragraph D.2(c) below.
               (b) If the outstanding Options and Restricted Stock Units granted
hereunder are not assumed or replaced in accordance with Paragraph D.2(a) above,
then upon the Change in Control, (1) the outstanding Options granted hereunder
shall immediately vest and become exercisable and shall remain outstanding in
accordance with their terms and the outstanding Restricted Stock Units granted
hereunder shall immediately vest and shall be paid, as if 100% of the
performance targets have been achieved, immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A
and (2), notwithstanding Paragraph D.2(b)(1) but after taking into account the
accelerated vesting set forth therein, the Board may, in its sole discretion,
provide for cancellation of the outstanding Options and Restricted Stock Units
at the time of the Change in Control in which case a payment of cash, property
or a combination thereof shall be made to the Participant that is determined by
the Board in its sole discretion and that, in the case of the Restricted Stock
Units, is at least equal to the value of the consideration that would be
received in such Change in Control by the holders of PepsiCo’s securities
relating to such awards and, in the case of the outstanding Options, is at least
equal to the excess, if any, of the value of such consideration over the Option
Exercise Price for such Options.
               (c) If the outstanding Options and Restricted Stock Units granted
hereunder are assumed or replaced in accordance with Paragraph D.2(a) and the
Participant’s employment with the Company (or if applicable, a successor
corporation) is terminated by the Company or such successor for any reasons
other than Cause or by the Participant for Good Reason, in each case, within the
two-year period commencing on the Change in Control, then, as of the date of the
Participant’s termination, (1) the outstanding Options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding until the
Expiration Date and (2) the outstanding Restricted Stock Units granted hereunder
shall immediately vest and shall be paid, as if 100% of the performance targets
have been achieved, immediately in accordance with their

9



--------------------------------------------------------------------------------



 



terms or, if later, as of the earliest permissible date under Code Section 409A.
For purposes of this Paragraph D.2, “Cause” and “Good Reason” are defined in the
Plan and a termination for Cause or Good Reason is subject to the terms and
conditions set forth in the Plan.
          3. Nontransferability. Unless the Committee specifically determines
otherwise: (a) the Options and Restricted Stock Units are personal to the
Participant and, with respect to Options, during the Participant’s lifetime,
such Options may be exercised only by the Participant, and (b) the Options and
Restricted Stock Units shall not be transferable or assignable, other than in
the case of the Participant’s death by will, the laws of descent and
distribution.
          4. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
               (a) “Covered Products” means any product which falls into one or
more of the following categories, so long as the Company is producing,
marketing, selling or licensing such product anywhere in the world: beverages,
including without limitation carbonated soft drinks, tea, water, juice drinks,
sports drinks, coffee drinks, and value added dairy drinks; juices and juice
products; snacks, including salty snacks, sweet snacks, meat snacks, granola and
cereal bars, and cookies; hot cereals; pancake mixes; value-added rice products;
pancake syrup; value-added pasta products; ready-to-eat cereals; dry pasta
products; or any product or service which the Participant had reason to know was
under development by the Company during the Participant’s employment with the
Company.
               (b) “Fair Market Value” of a share of PepsiCo Common Stock on any
date shall mean an amount equal to the mean of the high and low sales prices for
a share of PepsiCo Common Stock as reported on the composite tape for securities
listed on The New York Stock Exchange, Inc. on the date in question (or if no
sales of Common Stock were made on said Exchange on such date, on the next
preceding day on which sales were made on such Exchange).
               (c) “Participation” shall be construed broadly to include,
without limitation: (i) serving as a director, officer, employee, consultant or
contractor with respect to such a business entity; (ii) providing input, advice,
guidance or suggestions to such a business entity; or (iii) providing a
recommendation or testimonial on behalf of such a business entity or one or more
products it produces.
               (d) “Prospective Customer” shall mean any individual or entity of
which the Participant has gained knowledge as a result of the Participant’s
employment with the Company and with which the Participant dealt with or had
contact with during the six (6) months preceding his or her termination of
employment with the Company.
               (e) “Related Entity” shall mean any entity as to which the
Company directly or indirectly owns 20% or more of the entity’s voting
securities, general partnership interests, or other voting or management rights
at the relevant time.
               (f) “Retirement” shall mean (i) early, normal or late retirement
under the U.S. pension plan of the Company in which the Participant participates
(if any), (ii) retirement as explicitly set out in an individual agreement
between the Company and the Participant for this purpose in effect on the Grant
Date, (iii) termination of employment after attaining at least age 55 with at
least 10 years of service with the Company (or, if earlier, after attaining at
least age 65 and completing

10



--------------------------------------------------------------------------------



 



at least five years of service with the Company), or (iv) retirement as
otherwise determined by the Committee.
               (g) “Total Disability” shall mean being considered disabled under
the Company’s Long Term Disability Plan (as amended and restated from time to
time), with such status having resulted in benefit payments from such plan or
another PepsiCo disability plan and 12 months having elapsed since the
Participant was so considered to be disabled from the cause of the current
disability. The effective date of a Participant’s Total Disability shall be the
first day that all of the foregoing requirements are met.
          5. Notices. Any notice to be given to PepsiCo in connection with the
terms of this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Vice President, Compensation, or such other
address as PepsiCo may hereafter designate to the Participant. Any such notice
shall be deemed to have been duly given when personally delivered, addressed as
aforesaid, or when enclosed in a properly sealed envelope or wrapper, addressed
as aforesaid, and deposited, postage prepaid, with the federal postal service.
          6. Binding Effect.
               (a) This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place.
               (b) This Agreement shall be binding upon and inure to the benefit
of the Participant or his or her legal representative and any person to whom the
Options and Restricted Stock Units may be transferred by will or the applicable
laws of descent and distribution.
          7. No Contract of Employment; Agreement’s Survival. This Agreement is
not a contract of employment. This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason.
          8. Registration, Listing and Qualification of Shares. The Committee
may require that the Participant make such representations and agreements and
furnish such information as the Committee deems appropriate to assure compliance
with or exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.
          9. Amendment; Waiver. The terms and conditions of this Agreement may
be amended in writing by the chief personnel officer or chief legal officer of
PepsiCo (or either of their delegates), provided, however, that (i) no such
amendment shall be adverse to the Participant without the Participant’s written
consent (except to the extent the Committee reasonably determines that such
amendment is necessary or appropriate to comply with applicable law,

11



--------------------------------------------------------------------------------



 



including the provisions of Code Section 409A and the regulations thereunder
pertaining to the deferral of compensation, or the rules and regulations of any
stock exchange on which PepsiCo Common Stock is listed or quoted); and (ii) the
amendment must be permitted under the Plan. The Company’s failure to insist upon
strict compliance with any provision of this Agreement or failure to exercise,
or any delay in exercising, any right, power or remedy under this Agreement
shall not be deemed to be a waiver of such provision or any such right, power or
remedy which the Board, the Committee or the Company has under this Agreement.
          10. Severability or Reform by Court. In the event that any provision
of this Agreement is deemed by a court to be broader than permitted by
applicable law, then such provision shall be reformed (or otherwise revised or
narrowed) so that it is enforceable to the fullest extent permitted by
applicable law. If any provision of this Agreement shall be declared by a court
to be invalid or unenforceable to any extent, the validity or enforceability of
the remaining provisions of this Agreement shall not be affected.
          11. Plan Controls. The Options, Restricted Stock Units and the terms
and conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any guidelines, policies or regulations which govern
administration of the Plan, which shall be controlling. The Committee reserves
its rights to amend or terminate the Plan at any time without the consent of the
Participant; provided, however, that Options and Restricted Stock Units
outstanding under the Plan at the time of such action shall not, without the
Participant’s written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment is necessary or
appropriate to comply with applicable law, including the provisions of Code
Section 409A and the regulations thereunder pertaining to the deferral of
compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted). All interpretations or determinations
of the Committee or its delegate shall be final, binding and conclusive upon the
Participant (and his or her legal representatives and any recipient of a
transfer of the Options or Restricted Stock Units permitted by this Agreement)
on any question arising hereunder or under the Plan or other guidelines,
policies or regulations which govern administration of the Plan.
          12. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:
               (a) the Option and/or Restricted Stock Unit grant will be
exclusively governed by the terms of the Plan, including the right reserved by
the Company to amend or cancel the Plan at any time without the Company
incurring liability to the Participant (except for Options and Restricted Stock
Units already granted under the Plan);
               (b) the Participant has been provided a copy of PepsiCo’s
Prospectus relating to the Plan, the Options and the shares covered thereby, and
the Restricted Stock Units;
               (c) stock options and restricted stock units are not a
constituent part of the Participant’s salary and that the Participant is not
entitled, under the terms and conditions of his/her employment, or by accepting
or being awarded the Options and/or Restricted Stock Units pursuant to this
Agreement to require options, restricted stock units or other awards to be
granted to him/her in the future under the Plan or any other plan;
               (d) upon exercise of the Options or vesting of Restricted Stock
Units the Participant will arrange for payment to the Company an estimated
amount to cover employee payroll taxes

12



--------------------------------------------------------------------------------



 



resulting from the exercise and/or, to the extent necessary, any balance may be
withheld from the Participant’s wages;
               (e) benefits received under the Plan will be excluded from the
calculation of termination indemnities or other severance payments;
               (f) in the event of termination of the Participant’s employment,
a severance or notice period to which the Participant may be entitled under
local law and which follows the date of termination specified in a notice of
termination or other document evidencing the termination of the Participant’s
employment will not be treated as active employment for purposes of this
Agreement and, as a result, vesting of unvested Options or Restricted Stock
Units will not be extended by any such period;
               (g) the Participant will seek all necessary approval under, make
all required notifications under and comply with all laws, rules and regulations
applicable to the ownership of stock options and stock and the exercise of stock
options, including, without limitation, currency and exchange laws, rules and
regulations; and, in the event that any of the Participant’s Options or
Restricted Stock Units, including any such awards previously granted, become
subject to the Indian fringe benefit tax (“FBT”), the Participant will be
responsible for the FBT imposed on such awards and consents to provide payment
to the Company of the applicable FBT at the time such FBT is due in accordance
with the procedures specified from time to time by the Company; and
               (h) this Agreement will be interpreted and applied so that the
Options, in all cases, and Restricted Stock Units, to the extent possible, will
not be subject to Code Section 409A. To the extent the Restricted Stock Units
are subject to Code Section 409A because of the Participant’s eligibility for
Retirement, then payments limited to the earliest permissible payment date under
Code Section 409A shall be made following a Change in Control only (i) upon a
Change in Control if it qualifies under Code Section 409A(a)(2)(A)(v) (a “409A
CIC”), and (ii) upon a termination of employment if it occurs after a 409A CIC
and it constitutes a Section 409A separation from service (and in this case, the
six-month delay of Code Section 409A(a)(2)(B)(i) shall apply to “specified
employees,” determined under the default rules of Section 409A or such other
rules as apply generally under the Company’s Section 409A plans).
Notwithstanding any other provisions of this Agreement, this Agreement will be
modified to the extent the Committee reasonably determines that is necessary or
appropriate for such Options or Restricted Stock Units to comply with Code
Section 409A.
          13. Right of Set-Off. The Participant agrees, in the event that the
Company in its reasonable judgment determines that the Participant owes the
Company or any Related Entity any amount due to any loan, note, obligation or
indebtedness, including but not limited to amounts owed to the Company pursuant
to the Company’s tax equalization program or the Company’s policies with respect
to travel and business expenses, and if the Participant has not satisfied such
obligation(s), then the Company may instruct the plan administrator to withhold
and/or sell shares of PepsiCo Common Stock acquired by the Participant upon
exercise of his or her Options or settlement of the Restricted Stock Units (to
the extent such Options or Restricted Stock Units are not subject to Code
Section 409A), or the Company may deduct funds equal to the amount of such
obligation from other funds due to the Participant from the Company to the
maximum extent permitted by Code Section 409A.

13



--------------------------------------------------------------------------------



 



          14. Electronic Delivery and Acceptance. The Participant hereby
consents and agrees to electronic delivery of any Plan documents, proxy
materials, annual reports and other related documents. The Participant hereby
consents to any and all procedures that the Company has established or may
establish for an electronic signature system for delivery and acceptance of Plan
documents (including documents relating to any programs adopted under the Plan),
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature. Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan, including any program adopted under the Plan.
          15. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan. The Company
and Participant’s employer hold certain personal information about Participant,
that may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of stock held in PepsiCo,
or details of all options, restricted stock units or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”). PepsiCo and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Participant’s participation
in the Plan, and PepsiCo and/or any of its subsidiaries may each further
transfer Data to any third parties assisting PepsiCo in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Participant’s authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any shares of stock acquired pursuant to
the Plan. Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Participant’s ability to
participate in the Plan.
          16. Stock Ownership / Exercise & Hold Guidelines. The Participant
agrees as a condition of this grant that, in the event that the Participant is
subject to the Company’s Stock Ownership or Exercise & Hold Guidelines, the
Participant shall not sell any shares obtained upon exercise of the Options or
settlement of the Restricted Stock Units unless such sale complies with the
Stock Ownership and Exercise & Hold Guidelines as in effect from time to time.
          17. Governing Law. Notwithstanding the provisions of Paragraphs D.11
and D.12, this Agreement shall be governed, construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of law
rules or principles.
          18. Choice of Venue. Notwithstanding the provisions of Paragraphs D.11
and D.12, any action or proceeding seeking to enforce any provision of or based
on any right arising out of this Agreement may be brought against the
Participant or the Company only in the courts of the State of New York or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of New York, and the Participant and the Company consents to
the jurisdiction

14



--------------------------------------------------------------------------------



 



of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.
          19. Entire Agreement. This Agreement contains all the understanding
and agreements between the Participant and the Company regarding the subject
matter hereof.

15



--------------------------------------------------------------------------------



 



PepsiCo Performance-Based Long-Term Incentive Award Summary
Executive Name:
Grant Date:
Grant Price: $
CORE ANNUAL AWARD
Restricted Stock Units:
Stock Options:
CORE ANNUAL AWARD DETAILS
RESTRICTED STOCK UNITS AWARD
US Dollar Value Core Annual Award:
Percentage RSU:
Restricted Stock Unit Award Value:
Grant Price: $
Number of Restricted Stock Units Granted:
Vesting Date*:
STOCK OPTIONS AWARD
US Dollar Value Core Annual Award:
Percentage Stock Options:
Stock Option Award Value:
Conversion Factor: 4x
Stock Option Award Face Value:
Option Exercise (Grant) Price: $
Number of Options Granted:
Vesting Date*:
Expiration Date:
 

*   Vesting and exercisability are subject to the terms and conditions of the
award

AWARD ACCEPTANCE
This PepsiCo Performance-Based Long-Term Incentive Award (“Award”) is not
considered valid unless you accept it on or before [insert date 180 days after
notification]. At the bottom of this Award Summary, you can indicate that you
either “Accept” or “Reject” the Award. By pressing the “Accept” button below and
accepting your Award, you acknowledge having received and read this Award
Summary, the Terms and Conditions document and the Plan under which this Award
was granted and you agree to comply with, and be bound by, the terms and
conditions of the Plan, this Award Summary and the Terms and Conditions
document. If you “Reject” this Award, the Award will be null and void and will
NOT become yours. Likewise, if you do not either “Accept” or “Reject” this Award
on or before [insert date 180 days after notification], the Award will be null
and void and will NOT become yours.

      ACCEPT   REJECT

16